     Case 2:20-cv-05974-FMO-AS Document 19 Filed 02/26/21 Page 1 of 1 Page ID #:122




1

2

3

4

5

6

7                                        UNITED STATES DISTRICT COURT

8                                   CENTRAL DISTRICT OF CALIFORNIA

9

10    MARIA RODRIGUEZ,                             )   Case No. CV 20-5974 FMO (ASx)
                                                   )
11                          Plaintiff,             )
                                                   )
12                   v.                            )   JUDGMENT
                                                   )
13    MIDLAND FUNDING LLC,                         )
                                                   )
14                          Defendant.             )
                                                   )
15                                                 )

16             Pursuant to Federal Rule of Civil Procedure 68 and the Order Entering Judgment Against

17    Defendant Midland Funding LLC, IT IS ADJUDGED THAT:

18             1. Judgment is hereby entered in favor of Rodriguez and against Midland.

19             2. Midland shall pay Rodriguez the sum of $4,100.00 plus reasonable attorneys' fees and

20    costs.

21    Dated this 26th day of February, 2021.

22

23                                                                        /s/
                                                                  Fernando M. Olguin
24                                                             United States District Judge

25

26

27

28
